DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Response to Amendment
2.	The amendment filed on 03/10/2022 has been entered and considered by examiner.

 Claim Objection
3.	Claims 1-20 are objected to because of the following informalities:
lines 5-6 of claim 1 and lines 4-5 of claim 9: “… at least one of a head pose of a user and a gaze direction of the user; ..." should be changed to --... at least one of the head pose of the user and the gaze direction of the user; ...--; and 
line 8 of claim 17: “… at least one of a head pose of a user and a gaze direction of the user, ..." should be changed to --... at least one of the head pose of the user and the gaze direction of the user, ...--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4, 6-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Pub. No. US 2002/0141614 A1) in view of Spitzer (U.S. Pub. No. US 2018/0136720 A1).

As to claim 1, Lin (Figs. 4-6) teaches an encoder (a scalable video encoder 54) for encoding images (a source video stream) (Fig. 6), the encoder (the scalable video encoder 54) comprising a processor (GPU 606) configured to: 
receive (receive via an eye tracking system 12, a conduit 26, eye-gaze tracking module 14 and a conduit 30A), from a display apparatus (a display device 16), information indicative of at least one of a head pose of a user and a gaze direction of the user (a user’s 22A eye-gaze direction line 24 information) (Fig. 4);
 identify a gaze location in an input images (receive the intersection point data 28 data; [0033], lines 16-18; the intersection point 28 where the eye-gaze direction line 24 intersects with the display section 18B; [0033], lines 14-16), based on the at least one of a head pose of a user and a gaze direction of the user (the user’s 22A eye-gaze direction line 24 information) (Fig. 4).
Lin does not expressly teach divide the input image into a first input portion and a second input portion, wherein the first input portion includes and surrounds the gaze location; and encode the first input portion and the second input portion at a first compression ratio and at least one second compression ratio to generate a first encoded portion and a second encoded portion, respectively, wherein the at least one second compression ratio is larger than the first compression ratio.
Spitzer (Figs. 1-16) teaches 
divide the input image into a first input portion (a foveal region 502) and a second input portion (a peripheral region 506), wherein the first input portion (the foveal region 502) includes and surrounds the gaze location (the gaze target location 501) (Fig.5); and 
encode the first input portion (the foveal region 502) and the second input portion (the peripheral region 506) at a first compression ratio and at least one second compression ratio to generate a first encoded portion and a second encoded portion, respectively, (e.g., the foveal compression process 626 may employ a lossless compression algorithm, whereas the peripheral compression process 638 may employ a lossy compression algorithm; [0059], lines 13-21) wherein the at least one second compression ratio is larger than the first compression ratio (the lossy compression ratio in the peripheral region 506 is larger the lossless compression ratio in the foveal region 502) (Figs. 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a loss compression algorithm for a peripheral region as taught by Spitzer in a scalable video encoder of Lin because some loss of image information in the peripheral region may be an acceptable tradeoff for the improved efficiency of the loss compression algorithm.

As to claim 2, Spitzer teaches 
wherein the processor (GPU 606) is configured to send, to the display apparatus (the display device including a column-control component 614, a row-control component 616, and a pixel array 612), the first encoded portion (the foveal physical layer 632 for the foveal region 502), the second encoded portion (the peripheral physical layer 644 for the peripheral region 506), information indicative of relative positions of the first input portion and the second input portion (information of the foveal region and the peripheral region), and optionally, information indicative of relative sizes of the first input portion and the second input portion (e.g., it may be assumed that a region of 6x6 pixels represents the foveal field of view and a region of adding two columns of pixels and two rows of pixels on the sides of the 6x6 pixel region for a margin of error, i.e., the peripheral region; [0044], lines 17-24) (Figs. 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a loss compression algorithm for a peripheral region as taught by Spitzer in a scalable video encoder of Lin because some loss of image information in the peripheral region may be an acceptable tradeoff for the improved efficiency of the loss compression algorithm.

As to claim 3, Spitzer teaches 
wherein an angular width of the first input portion lies in a range of 5 degrees to 60 degrees (foveal vision occurs inside an area +/-5 degrees horizontal and +/-5 degrees vertical of the optical axis of the eye; [0044], lines 8-13) (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a foveal field of view as taught by Spitzer in a scalable video encoder of Lin because a foveal region may be dimensioned to cover the foveal field of view.

As to claim 4, Spitzer teaches 
wherein the first compression ratio is smaller than a predefined number (e.g., the foveal compression process 626 may employ a lossless compression algorithm, i.e., compression ratio for the foveal region is a ratio generated by a lossless compression algorithm), and the at least one second compression ratio is larger than the predefined number (e.g., the peripheral compression process 638 may employ a lossy compression algorithm, i.e., compression ratio for the peripheral region is a ratio generated by a lossy compression algorithm) ([0059], lines 13-21) (thus, there must exist a predetermined number between the two ratios).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a loss compression algorithm for a peripheral region as taught by Spitzer in a scalable video encoder of Lin because some loss of image information in the peripheral region may be an acceptable tradeoff for the improved efficiency of the loss compression algorithm.

As to claim 6, Spitzer teaches  
wherein, when encoding, the processor configured to employ at least one first encoding algorithm and at least one second encoding algorithm to encode the first input portion and the second input portion, respectively (e.g., the foveal compression process 626 may employ a lossless compression algorithm, whereas the peripheral compression process 638 may employ a lossy compression algorithm; [0059], lines 13-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a loss compression algorithm for a peripheral region as taught by Spitzer in a scalable video encoder of Lin because some loss of image information in the peripheral region may be an acceptable tradeoff for the improved efficiency of the loss compression algorithm.

As to claims 9-12 and 14, these claims differ from claims 1-4 and 6, respectively, in that claims 1-4 and 6 are encoder claims whereas claims 9-12 and 14 are method claims thereof.  Thus, claims 9-12 and 14 are analyzed as previously discussed with respect to claims 1-4 and 6, respectively.

As to claim 17, Lin (Figs. 4-6) teaches a display apparatus (an eye tracking system 12, an eye-gaze tracking module 14, a display device 16 and a remote video recorder 56) comprising [at least one light source] and a processor (a CPU by inherency of a display device) configured to: 
send (send via an eye tracking system 12, a conduit 26, eye-gaze tracking module 14 and a conduit 30A), to an encoder (a scalable video encoder 54), information indicative of at least one of a head pose of a user and a gaze direction of the user (a user’s 22A eye-gaze direction line 24 information) (Fig. 4).
Lin does not expressly teach [a display apparatus comprising] at least one light source [and a processor configured to:] receive, from the encoder, a first encoded portion, a second encoded portion, information indicative of relative positions of the first input portion and the second input portion of an input image, the input image being divided at the encoder into the first input portion and the second input portion based on the at least one of a head pose of a user and a gaze direction of the user, the first encoded portion and the second encoded portion being generated at the encoder by encoding the first input portion and the second input portion at a first compression ratio and at least one second compression ratio, respectively, the at least one second compression ratio being larger than the first compression ratio; decode the first encoded portion and the second encoded portion to generate a first decoded portion and a second decoded portion, respectively; assemble the first decoded portion and the second decoded portion, based on the relative positions of the first input portion and the second input portion, to generate an output image; and display the output image via the at least one light source.
Spitzer (Figs. 1-16) teaches [a display apparatus comprising] 
at least one light source (e.g., a light source of an LCD-based pixel array 612; [0063], line 26) [and a processor configured to:]
receive, from the encoder (the compression component 608), a first encoded portion (a foveal physical layer 632 for a foveal region 502), a second encoded portion (a peripheral physical layer 644 for a peripheral region 506), information indicative of relative positions of the first input portion and the second input portion (information of the foveal region and the peripheral region) of an input image, the input image being divided at the encoder into the first input portion (the foveal region 502) and the second input portion (the peripheral region 506) based on the at least one of a head pose of a user and a gaze direction of the user (determine the current gaze direction 619 of the user’s eyes and provide a representation of the current gaze direction 619 to the GPU 606; [0048], lines 9-11; Fig. 6), the first encoded portion and the second encoded portion being generated at the encoder by encoding the first input portion and the second input portion at a first compression ratio and at least one second compression ratio, respectively, (e.g., the foveal compression process 626 may employ a lossless compression algorithm, whereas the peripheral compression process 638 may employ a lossy compression algorithm; [0059], lines 13-21) the at least one second compression ratio being larger than the first compression ratio (the lossy compression ratio in the peripheral region 506 is larger the lossless compression ratio in the foveal region 502) (Figs. 5-6);
decode the first encoded portion (the foveal physical layer 632 for the foveal region 502) and the second encoded portion (the peripheral physical layer 644 for the peripheral region 506) to generate a first decoded portion (a foveal decompression 634 for the foveal region 502) and a second decoded portion (a peripheral decompression 646 for the peripheral region 506), respectively (Figs. 5-6); 
assemble the first decoded portion (the foveal decompression 634 for the foveal region 502) and the second decoded portion (the peripheral decompression 646 for the peripheral region 506), based on the relative positions of the first input portion and the second input portion (information of the foveal region and the peripheral region), to generate an output image (a display image); and 
display the output image (the display image) via the at least one light source (e.g., a light source of an LCD-based pixel array 612; [0063], line 26) (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a loss compression algorithm for a peripheral region as taught by Spitzer in a display apparatus of Lin because some loss of image information in the peripheral region may be an acceptable tradeoff for the improved efficiency of the loss compression algorithm.

As to claim 18, Spitzer teaches 
wherein the processor is configured to receive, from the encoder (the compression component 608), information indicative of relative sizes of the first input portion and the second input portion (e.g., it may be assumed that a region of 6x6 pixels represents the foveal field of view and a region of adding two columns of pixels and two rows of pixels on the sides of the 6x6 pixel region for a margin of error, i.e., the peripheral region; [0044], lines 17-24) (Figs. 5-6), 
wherein, when decoding, the processor is configured to generate the first decoded portion (the foveal decompression 634 for the foveal region 502) and the second decoded portion (the peripheral decompression 646 for the peripheral region 506) based on the relative sizes of the first input portion and the second input portion (e.g., it may be assumed that a region of 6x6 pixels represents the foveal field of view and a region of adding two columns of pixels and two rows of pixels on the sides of the 6x6 pixel region for a margin of error, i.e., the peripheral region; [0044], lines 17-24) (Figs. 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a loss compression algorithm for a peripheral region as taught by Spitzer in a display apparatus of Lin because some loss of image information in the peripheral region may be an acceptable tradeoff for the improved efficiency of the loss compression algorithm.

As to claim 19, Spitzer teaches 
wherein an angular width of the first decoded portion lies in a range of 5 degrees to 60 degrees (foveal vision occurs inside an area +/-5 degrees horizontal and +/-5 degrees vertical of the optical axis of the eye; [0044], lines 8-13) (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a foveal field of view as taught by Spitzer in a display apparatus of Lin because a foveal region may be dimensioned to cover the foveal field of view.

As to claim 20, Spitzer teaches 
wherein, when decoding, the processor is configured to employ at least one first decoding algorithm and at least one second decoding algorithm to decode the first encoded portion and the second encoded portion, respectively (since the foveal compression process 626 may employ a lossless compression algorithm and the peripheral compression process 634 may employ a lossy compression algorithm ([0059], lines 13-21), the foveal decompression process 634 may employ a lossless decompression algorithm and the peripheral decompression process 646 may employ a lossy decompression algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a loss compression algorithm for a peripheral region as taught by Spitzer in a display apparatus of Lin because some loss of image information in the peripheral region may be an acceptable tradeoff for the improved efficiency of the loss compression algorithm.

6.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Spitzer.

As to claim 5, Lin and Spitzer teach the encoder of claim 1. 
	wherein the at least one second compression ratio is larger than twice the first compression ratio (the official notice in the previous office action, i.e., a prior art, is applied for the rejection of this limitation).

As to claim 13, this claim differs from claim 5 in that claim 5 is an encoder claim whereas claim 13 is a method claim thereof.  Thus, claim 13 is analyzed as previously discussed with respect to claim 5.

7.	Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Spitzer as applied to claim 1 above, and further in view of Rhodes (U.S. Patent No. US 8,184,069 B1).

As to claim 7, Lin and Spitzer teach the encoder of claim 1. 
Spitzer also teaches  
wherein the processor (GPU 606) is configured to divide the second input portion (the proximate peripheral region 406 and the distal peripheral region 408) into a plurality of input rings that are concentric with the first input portion (the foveal region 402) (Fig. 4), the first input portion (the foveal region 402) and the plurality of input rings (the proximate peripheral region 406 and the distal peripheral region 408) being shaped as a simple closed curve (Fig. 4), wherein the first input portion and the plurality of input rings are centered at the gaze location in the input image (e.g., when the center pixel is a gaze location, such as the gate target location 501 in Fig. 5, the foveal region 402, the proximate peripheral region 406 and the distal peripheral region 408 are centered at the gaze location) (Figs. 4-5). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a loss compression algorithm for a peripheral region as taught by Spitzer in a scalable video encoder of Lin because some loss of image information in the peripheral region may be an acceptable tradeoff for the improved efficiency of the loss compression algorithm.
Rhodes (Figs. 1-9) teaches
wherein, when encoding, the processor (the processor 110) is configured to encode the plurality of input rings at different compression ratios into the second encoded portion (the region of interest ROI2 has medium compression and the region of interest ROI3 has high compression; TABLE 1), wherein a compression ratio (medium compression) employed to encode a given input ring (the region of interest ROI2) is smaller than a compression ratio (high compression) employed to encode another input ring (the region of interest ROI3) that is larger than the given input ring (the region of interest ROI2) (Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used different compression for different regions of interest as taught by Rhodes in a scalable video encoder of Lin as modified by Spitzer because compressions of regions of interest are determined based on the importance of the regions of an image for the efficiency of transmittance of image data.

As to claim 8, Spitzer teaches wherein the processor (SOC 606) is configured to: 
divide the second input portion (the proximate peripheral region 406 and the distal peripheral region 408) into the plurality of input rings based on a function of a distance (for the proximate peripheral region 406, the horizontal distance and the vertical distance are 4 pixels and 3.5 pixels, respectively, and for the distal peripheral region 408, the horizontal distance and vertical distance are 7 pixels and 5.5 pixels, respectively) of a given input ring from the gaze location (e.g., the gaze location at the center position in Fig. 4) in the input image (Fig. 4), wherein thicknesses of the plurality of input rings increase on going from the gaze location towards a periphery of the input image according to said function (for the proximate peripheral region 406, the thickness is three pixels in horizontal direction and for the distal peripheral region 408, the thickness is five pixels in horizontal direction) (Fig. 4); and 
send, to the display apparatus (the display device including a column-control component 614, a row-control component 616, and a pixel array 612), information (the proximate peripheral region 406 and the distal peripheral region 408) indicative of said function (Figs. 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a loss compression algorithm for a peripheral region as taught by Spitzer in a scalable video encoder of Lin as modified by Rhodes because some loss of image information in the peripheral region may be an acceptable tradeoff for the improved efficiency of the loss compression algorithm.

As to claims 15-16, these claims differ from claims 7-8, respectively, in that claims 7-8 are encoder claims whereas claims 15-16 are method claims thereof.  Thus, claims 15-16 are analyzed as previously discussed with respect to claims 7-8, respectively.

Response to Arguments
8.		Applicant's arguments filed on 03/10/2022 have been fully considered but they are not persuasive. 
		As to independent claims 1, 9 and 17, Applicant argues that lossy compression does not necessarily result in, or imply, a higher compression ratio than lossless compression, mentioning that, by definition, lossy compression simply means that some data is irretrievably lost, while lossless compression involves no loss of information and both techniques could result in the same compression ratio. 
		However, the Office respectfully disagrees.
		It is well-known in the art that compression ratios obtained with lossless techniques are significantly lower than those possible with lossy compression.  Typically, depending on the image, lossless compression ratios range from about 1.5:1 to 3:1, while lossy compression techniques give compression ratio in excess of 20:1 with virtually no loss in visual fidelity.
		As to dependent claims 2-8, 10-16 and 18-20, references of Lin, Spitzer and/or Rhodes, have been used as recited above.
		Therefore, the Office maintains the rejections as recited above.

Conclusion
9.		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691